DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.
Applicant argues that the cited prior arts do not teach the beam pattern information comprising lobe information for the specific beam patterns including a beam width of a main lobe and a grating lobe, the beam width being expressed in degrees for a horizontal plane.
In contrast to applicant’s assertions, Choi teaches in paragraph 93, positioning uses beam pattern and the bean pattern includes beam angle of the x, y and z plane.
.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0162704 A1) in view of Edge et al. (US 2019/0034529 A1) and further in view of Wang et al. (US 2016/0033614 A1).
Consider claim 15, Choi teaches a method for assisting in the positioning of a target device in a wireless communication system (abstract and Fig. 8), wherein the method comprises:
the target device performing beam quality measurements on reference beams transmitted from at least two network nodes according to specific beam patterns (Fig. 8 
the target device reporting beam quality information comprising information representative of said at least two network nodes to a location server in the wireless communication system to enable positioning of the target device based on the beam quality information and beam pattern information representative of the specific beam patterns (Fig. 10, steps S1031-1, S1031-2 and S1034 and paragraph 114, the beam information is transmitted to a network for calculating the position),
the beam pattern information comprising lobe information for the specific beam patterns (paragraph 13, coordinate of the beam where beam is the claimed lope)
including a beam width of a main lobe, the beam width being expressed in degree for a horizontal plane (paragraph 93, beam angle of the x, y and z plane).
Choi does not teach information representative of the beam quality measurements.
Edge further teaches information representative of the beam quality measurements (paragraph 43 and 102, UE obtains measurement on the received signals from different nodes and sends to a location server LMF) and 
a beam width of a main lobe, the beam width being expressed in degrees for a horizontal plane (paragraph 27, 48 and 49, angle of the horizontal plane in degrees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include the above teachings for the purposes of faster and more accurate positioning the mobile device.

Wang further teaches the specific beam patterns including at least one of a main lobe direction and a grating lobe direction (Fig. 6 and paragraph 47 and 54, positioning a device may include the use of beam patterns including main lobe and grating lobe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes effectively determine the position of a device.

Consider claim 32, claim 32 is the apparatus claim of claim 15 and having similar limitations as claim 15. Therefore, claim 32 is rejected for the same reasons claim 15 is rejected.

Consider claim 16, Choi also teaches wherein the beam pattern information for each reference beam corresponds to the specific beam pattern used at the time of measurement of the reference beam (Fig. 8 and paragraph 107, the beam information is the beams received at the time the receiving occurs).

Consider claim 17, Edge further teaches wherein the step of reporting comprises generating a measurement report for positioning of the target device including the beam quality information and sending the measurement report to the location server (paragraph 43 and 102, UE obtains measurement on the received signals from different nodes and sends to a location server LMF).


Consider claim 18, Edge further teaches wherein the beam quality information is associated with time stamp information representative of the time of measurement of each reference beam (paragraph 7, time of the time of arrival and other measurement involving time are needed for positioning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include the above teachings for the purposes of faster and more accurate positioning the mobile device.

Consider claim 19, Edge further teaches wherein the method further comprises receiving a request from the location server for performing the beam quality measurements and reporting the beam quality information (paragraph 70, LMF sends an LPP-NPP request location message to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include the above teachings for the purposes of faster and more accurate positioning the mobile device.

Consider claim 34, Choi also teaches wherein the device comprises a processor and memory, the memory comprising instructions, which when executed by the processor, cause the processor to determine the position of the target device or assist 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        3/4/22